Amendments submitted 7/25/22 have been entered. 
Allowance
Claims 4, 7, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or fairly suggest in combination a license plate illuminated by a license plate lam; a first camera unit having a first camera lens; a second camera unit having a second camera lens a delivery unit configured to deliver a cleaning medium; a first nozzle configured to discharge the cleaning medium toward the first camera lens; a second nozzle configured to discharge the cleaning medium toward the second camera lens; a first pipe path configured to interconnect the delivery unit and the first nozzle; and a second pipe path configured to interconnect the delivery unit and the second nozzle, 2 wherein the first camera unit, the second camera unit, the first nozzle, the second nozzle, and the license plate lamp are supported by a same base member, and wherein in a state in which the license plate lamp unit is mounted to a vehicle, the first camera unit  satisfies a condition that the first camera lens is located at a rear of a rearmost end of the light emission unit in a rear direction of the vehicle and the first camera unit faces toward a substantial right rear of the vehicle, and the second camera unit satisfies a condition that the second camera lens is located at the rear of the rearmost end of the light emission unit in the rear direction of the vehicle and the second camera unit faces to the rear of the vehicle in an obliquely downward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875